USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 1 of 7


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION


JOHN WEIMER,                                  )
                                              )
                       Plaintiff,             )
                                              )
       vs.                                    )      CAUSE NO. 1:20-cv-66
                                              )
KASH SUBSIDIARIES, INC.,                      )
                                              )
                       Defendant.             )


                                  COMPLAINT FOR DAMAGES

       Plaintiff, John Weimer, for his Complaint against Defendant, Kash Subsidiaries, Inc.

(“Kash”), states the following:

                                            I. Parties

       1.      Plaintiff is a resident of Fort Wayne, Indiana.

       2.      Defendant, Kash Subsidiaries, is a business located in Fort Wayne, Indiana

                                       II. Jurisdiction and Venue

       3.      This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331, in that

the claims arise under the laws of the United States. Specifically, Plaintiff brings this action to

enforce his rights under the FLSA.

       4.      This court has jurisdiction to hear these state claims pursuant to the court’s

supplemental jurisdiction under 28 U.S.C. §1367.

       5.      Venue in the Northern District of Indiana, Fort Wayne Division, is appropriate by

virtue Defendant doing business in this District.




                                            Page 1 of 7
USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 2 of 7


                                    III. Factual Allegations

       6.      Plaintiff began working for Defendant on July 2, 2019.

       7.      Plaintiff was an hourly employee of Defendant.

       8.      Defendant paid Plaintiff $13.00 per hour.

       9.      Defendant paid Plaintiff bi-monthly.

       10.     Defendant paid Plaintiff on 5th and 20th of the month.

       11.     Defendant illegally deducted monies from the wages of Plaintiff.

       12.     Plaintiff worked regular hours in a week for which he was not paid at least

minimum wages.

       13.     Plaintiff was not paid in a timely fashion for minimum wages earned for work

performed.

       14.     Plaintiff worked regular hours in a week for which he was not paid.

       15.     Plaintiff was not paid in a timely fashion for regular wages earned for the work

performed.

       16.     Plaintiff complained to management about not being paid at least minimum wages

for all hours worked.

       17.     Plaintiff’s last day scheduled to work was May 4, 2019.

       18.     Defendant took Plaintiff off of the schedule after May 4, 2019 and would not put

him back on the schedule.

       19.     Plaintiff was forced to quit since he was no longer permitted to work for Defendant.




                                           Page 2 of 7
 USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 3 of 7


        20.   Defendant constructively discharged Plaintiff by failing to put him on the work

schedule.

        21.   Defendant constructively discharged Plaintiff in retaliation for his complaints about

not being paid at least minimum wages for all of the hours that he worked.

        22.   On January 9, 2020, the Indiana Attorney General’s Office in conjunction with the

Indiana Department of Labor referred the wage claim of Plaintiff to the office of counsel for

Plaintiff.

                                    III.   Cause of Action

                                          Count I
                             Failure to Pay Minimum Wages
                        Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

        23.   Plaintiff incorporates paragraphs 1 through 22 by reference herein.

        24.   Plaintiff was an employee of Defendant pursuant to the FLSA.

        25.   Plaintiff’s work for Defendant involved interstate commerce.

        26.   Defendant is an employer pursuant to the FLSA.

        27.   Defendant had gross revenues of at least $500,000.00 for the 2017 calendar year.

        28.   Defendant had gross revenues of a least $500,000.00 for the 2018 calendar year.

        29.   Defendant willfully failed to properly pay all minimum wages earned for hours

worked by Plaintiff.

        30.   Defendant willfully failed to properly pay all minimum wages in a timely fashion.

        31.   Defendant’s violations of the FLSA have damaged Plaintiff.




                                           Page 3 of 7
USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 4 of 7


          WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49


                                            Count II
                                    Retaliatory Termination
                          Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

          32.    Plaintiff incorporates paragraphs 1 through 31 by reference herein.

          33.    Plaintiff earned minimum wages which Defendant has refused to pay.

          34.    Plaintiff earned minimum wages which Defendant refused to pay in a timely

fashion.

          35.    Plaintiff complained to Defendant about not being paid for all minimum wages

earned.

          36.    Plaintiff complained to Defendant about not being paid for all minimum wages

earned in a timely fashion.

          37.    Defendant constructively discharged Plaintiff in retaliation for complaining about

not being paid minimum wages correctly.

          38.    Defendant’s violations of the FLSA have damaged Plaintiff.




                                             Page 4 of 7
USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 5 of 7


         WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, special and punitive

damages, prejudgment interest, attorney fees, costs of this action, and for all other relief which is

just and proper in the premises.

                                                      Respectfully submitted,

                                                      WELDY LAW

                                                      /s/Ronald E. Weldy
                                                      Ronald E. Weldy, #22571-49

                                          Count III
                               Failure to Pay Wages Correctly
                Pursuant to the Wage Claims Statute, Ind Code §22-2-9 et. seq.

         39.    Plaintiff incorporates paragraphs 1 through 38 by reference herein.

         40.    Plaintiff was an employee of Defendant pursuant to the Wage Claims Statute.

         41.    Defendant is an employer pursuant to the Wage Claims Statute.

         42.    Plaintiff earned regular wages that were not paid in the correct amount when due

and owing.

         43.    Plaintiff earned regular wages that were not paid in a timely fashion.

         44.    Plaintiff earned regular wages from which illegal deductions were taken resulting

in not all of the wages due and owing being paid.

         45.    Defendant had no good faith reason for paying Plaintiff his all of his wages due and

owing.

         46.    Defendant had no good faith reason for paying Plaintiff his wages due and owing

not in a timely fashion.

         47.    Defendant’s violations of the Wage Claims Statute have damaged Plaintiff.




                                            Page 5 of 7
USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 6 of 7


         WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49


                                          Count IV
                               Failure to Pay Wages Correctly
               Pursuant to the Wage Payment Statute, Ind Code §22-2-5 et. seq.

         48.   Plaintiff incorporates paragraphs 1 through 47 by reference herein.

         49.   Plaintiff was an employee of Defendant pursuant to the Wage Payment Statute.

         50.   Defendant is an employer pursuant to the Wage Payment Statute.

         51.   Plaintiff earned regular wages that were not paid in the correct amount when due

and owing.

         52.   Plaintiff earned regular wages that were not paid in a timely fashion.

         53.   Plaintiff earned regular wages from which illegal deductions were taken resulting

in not all of the wages due and owing being paid.

         54.   Defendant had no good faith reason for paying Plaintiff his all of his wages due and

owing.

         55.   Defendant had no good faith reason for paying Plaintiff his wages due and owing

not in a timely fashion.

         56.   Defendant’s violations of the Wage Payment Statute have damaged Plaintiff.




                                             Page 6 of 7
USDC IN/ND case 1:20-cv-00066-HAB-SLC document 1 filed 02/09/20 page 7 of 7


       WHEREFORE, Plaintiff prays that the Court enter a Judgment in favor of Plaintiff and

against Defendant in an amount to compensate Plaintiff, liquidated damages, prejudgment interest,

attorney fees, costs of this action, and for all other relief which is just and proper in the premises.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49



                                        IV.     Jury Demand

       57.     Plaintiff incorporates paragraphs 1 through 56 by reference herein.

       58.     Plaintiff demands a trial by jury.

                                                       Respectfully submitted,

                                                       WELDY LAW

                                                       /s/Ronald E. Weldy
                                                       Ronald E. Weldy, #22571-49
                                                       Counsel for Plaintiff,
                                                       John Weimer


Weldy Law
8383 Craig Street
Suite 330
Indianapolis, IN 46250
Tel: (317) 842-6600
E-mail: rweldy@weldylegal.com




                                              Page 7 of 7
